UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q /A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54898 BLACKCRAFT CULT, INC. (Exact name of registrant as specified in its charter) Nevada 30-0686483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ain Street. Unit B, Orange, CA (Address of principal executive offices) (Zip Code) (949) 547-5916 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 20, 2014 was 198,620,446 shares. 1 Explanatory Note: The Company is amending this Form 10-Q to include a statement of stockholders’ equity for the interim period, to revise the balance sheet to reclassify the retained earnings balance as of 12/31/13 to additional paid-in capital since the retained earnings balance as of 12/31/13 consists of the accumulated earnings of a nontaxable entity and revise the retained earnings balance as of 3/31/14 so that it includes only the earnings accumulated since the entity became a taxable entity, and to revise Item 4. Controls and Procedures. No other disclosure was changed as a result of this amendment. BLACKCRAFT CULT, INC. QUARTERLY PERIOD ENDED MARCH 31, 2014 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BLACKCRAFT CULT, INC. FORMERLY MERCULITE DISTRIBUTING, INC. BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current assets: Cash and equivalents $ $ Accounts receivable Inventory Total current assets Fixed assets, net Marketable securities - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: Accrued interest payable - related party - Notes payable - related party - Line of credit - related party - Total long-term liabilities - Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively - - Common stock, $0.001 par value, 6,666,660,000 shares authorized, 198,620,014 and 148,350,510, shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 148,351 Additional paid-in capital - (1,484 ) Retained earnings (deficit) ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 3 BLACKCRAFT CULT, INC. FORMERLY MERCULITE DISTRIBUTING, INC. STATEMENTS OF OPERATIONS (UNAUDITED) For the For the three months three months ended ended March 31, March 31, Revenue Product sales $ $ Shipping income Total revenue Cost of sales Product cost of goods sold Shipping costs Total cost of sales Gross profit Operating expenses: General and administrative Executive compensation - Depreciation - Total operating expenses Net income $ $ Weighted average number of common shares outstanding - basic Net income per common share - basic $ $ The accompanying notes are an integral part of the financial statements. 4 BLACKCRAFT CULT, INC. FORMERLY MERCULITE DISTRIBUTING, INC. STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Total Additional Retained Stockholders' Preferred Shares Common Shares Paid-In Earnings Equity Shares Amount Shares Amount Capital (Deficit) (Deficit) January 1, 2014 Balance forward - $ - 148,350,510 $ 148,351 $ (1,484 ) $ - $ 146,867 January 28, 2014 Issuance of common stock for cash 620,000 620 154,380 155,000 March 27, 2014 Recapitalization due to reverse merger 49,649,504 49,649 (152,896 ) (320,754 ) (424,001 ) Net loss 125,711 125,711 Balance, March 31, 2014 - $ - 198,620,014 $ 198,620 $ - $ (195,043 ) $ 3,577 The accompanying notes are an integral part of the financial statements. 5 BLACKCRAFT CULT, INC. FORMERLY MERCULITE DISTRIBUTING, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the For the three months three months ended ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustment to reconcile to net income to net cash used in operating activities: Depreciation - Changes in operating assets and liabilities: (Increase) in accounts receivable ) - (Increase) in inventory ) ) Increase in accounts payable - (Decrease) in accrued liabilities ) Increase in accrued interest payable - related party - Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of marketable securities ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Cash acquired at merger - Net liabilities acquired at merger ) - Member's contributions - Member's distributions - ) Proceeds from notes payable - related party - Proceeds from line of credit - related party - - Payments to line of credit - related party - - Net cash provided by financing activities ) ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Interest paid $
